Exhibit 10.2

SUSSER HOLDINGS CORPORATION
2013 Equity Incentive Plan
Restricted Stock Unit Agreement
THIS AGREEMENT (the “Agreement”) is made between Susser Holdings Corporation, a
Delaware corporation (the “Company”), and the individual to whom the
corresponding Grant (as hereinafter defined) is made (hereinafter, the
“Participant”), as of the date of Grant acceptance:
RECITALS:
WHEREAS, the Company has adopted the 2013 Equity Incentive Plan (the “Plan”),
which Plan is incorporated herein by reference and made a part of this
Agreement. Capitalized terms not otherwise defined herein shall have the same
meanings as in the Plan; and
WHEREAS, the Committee desires to provide the Participant the opportunity to
acquire shares of common stock of the Company (“Shares”) upon the settlement of
stock units subject to the restrictions and vesting requirements described
herein (“Restricted Stock Units”).
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:


1.
Restricted Stock Unit Award

The number of Restricted Stock Units awarded to the Participant and the grant
date of the award are as set forth in the Grant Award Notification letter
delivered to the Participant (the “Grant”).


2.
Vesting of Restricted Stock Units



(a)
In General. Except as provided in Sections 2(b) and (c) below, the Restricted
Stock Units shall vest in accordance with the vesting schedule specified in the
Grant Award Notification letter delivered to the Participant.



(b)
Change in Control. If (i) a Change in Control occurs prior to the Participant
becoming fully vested in the Restricted Stock Units, and (ii) the Participant's
Service with the Company, any of its Subsidiaries or any acquiring or surviving
entity is terminated by the Company or its Subsidiaries without Cause or by the
Participant for Good Reason, in each case on or within one (1) year of the date
of such Change in Control, then, as of the date of such termination, any
service-based vesting conditions shall be waived and any ongoing
performance-based vesting conditions shall be deemed satisfied at the target
level of achievement. “Good Reason” means (x) if the Participant has an
effective employment agreement, service agreement or other similar agreement
with the Company or a Subsidiary that defines “Good Reason” or a like term, the
meaning set forth in such agreement at the time of the Participant's resignation
or, (y) in the absence of such definition, (A) a material reduction in the
Participant's rate of base salary or bonus opportunity (expressed as a
percentage of base salary) compared to the Participant's rate of base salary or
bonus opportunity in effect immediately prior to the Change in Control, or (B) a
relocation of the Participant's principal place of employment to a location that
is more than fifty (50) miles from the Participant's principal place of
employment immediately prior to the Change in Control.



(c)
Death or Disability. If the Participant's Service with the Company or any of its
Subsidiaries is terminated as a result of death or Disability, then (i) as to
any Restricted Stock Units that vest solely based upon continued Service (i.e.
that were never subject to performance-based vesting conditions) and would have
vested had the Participant remained in Service until the first





--------------------------------------------------------------------------------



anniversary of the date of the Participant's termination of Service (the date of
termination, “Termination Date”), such Restricted Stock Units shall vest
immediately on the Termination Date, (ii) as to any Restricted Stock Units that
were subject to performance-based vesting conditions that have been satisfied as
of the Termination Date, such Restricted Stock Units shall vest immediately on
the Termination Date, and (iii) as to any Restricted Stock Units that are
subject to ongoing performance-based vesting conditions as of the Termination
Date (the “Performance Units”), a portion (the “Pro-Rata Portion”) of such
Performance Units shall vest immediately on the Termination Date. The Pro Rata
Portion shall equal the number of Performance Units that would vest if the
performance-based vesting conditions were satisfied at the target level
(assuming that all other vesting conditions were waived) multiplied by a
fraction, the numerator of which is the number of days in the period between the
start of the applicable performance period and the Termination Date, and the
denominator of which is the total number of days in the applicable performance
period. “Disability” means (x) if the Participant has an effective employment
agreement, service agreement or other similar agreement with the Company or a
Subsidiary that defines “Disability” or a like term, the meaning set forth in
such agreement at the time of the Participant's termination or, (y) in the
absence of such definition, the inability of the Participant to perform his
duties for six (6) consecutive months as a result of incapacity due to a
physical or mental disability, as determined by the Committee.


(d)
Termination of Service.



(i)
General. Except as otherwise set forth in Section 2(b) and Section 2(c) above or
in an effective employment, service or similar agreement between the Participant
and the Company or any of its Subsidiaries, the Participant shall forfeit all
unvested Restricted Stock Units upon a termination of Service with the Company
and any of its Subsidiaries for any reason.



(ii)
Termination for Cause; Proscribed Conduct. Unless otherwise set forth in an
effective employment, service or similar agreement between the Participant and
the Company or any of its Subsidiaries, if (A) the Participant's Service is
terminated for Cause or (B) after termination of Service for any other reason,
the Committee determines in its discretion either that, (1) during the
Participant's period of Service, the Participant engaged in an act which would
have warranted termination from Service for Cause or (2) after termination, the
Participant engaged in Proscribed Conduct or other conduct that violates any
continuing obligation or duty of the Participant in respect of the Company or
any Subsidiary, the Participant shall forfeit all shares of Common Stock that
the Participant acquired upon settlement of the Restricted Stock Units and, to
the extent that the Participant sold or otherwise disposed of such shares, any
gain realized by the Participant from the sale or disposition of such shares
shall be paid by the Participant to the Company upon notice from the Company,
subject to applicable state law. Such gain shall be determined in accordance
with Section 13.3(a) of the Plan and such gain may be offset against other
amounts owed to the Participant in accordance with Section 13.3(a) of the Plan.



(iii)
Definition of Proscribed Conduct. “Proscribed Conduct” means (A) during the one
(1) year period following termination of Service, a Participant's
(I) unauthorized disclosure of confidential information relating to the Company
or its Subsidiaries, (II) directly or indirectly engaging in, or owning or
controlling any interest in, or acting as a director, officer or employer of, or
consultant to or otherwise being employed by any business engaged in the
operation of convenience stores, wholesale fuel distribution or any other
business conducted by the Company or any Subsidiary or affiliate in any county
in which





--------------------------------------------------------------------------------



the Company operates on the date of the Participant's termination of Service,
(III) hiring, directly or indirectly, any individual who was an employee of the
Company or its Subsidiaries within the twelve (12) month period prior to the
date the Participant hires such individual, or soliciting or inducing, directly
or indirectly, any such individual to terminate his or her Service with the
Company or its Subsidiaries, or (IV) causing, inducing or encouraging any actual
or prospective client, customer, supplier, dealer or licensor of the Company or
any other Person who has a business relationship with the Company or any
Subsidiary or affiliate to terminate or modify any such actual or prospective
relationship or (B) a breach by the Participant of any non-competition,
non-solicitation, confidentiality or similar restrictive covenants contained in
any employment, service or other similar agreement between the Participant and
the Company or any Subsidiary.


3.
Payment



(a)
Settlement. The Company shall deliver to the Participant on each vesting date of
any of the Restricted Stock Units a number of Shares equal to the aggregate
number of Restricted Stock Units that vest as of such date. No fractional Shares
shall be delivered; the Company shall pay cash in respect of any fractional
Shares. The Company may deliver such shares either through book entry accounts
held by, or in the name of, the Participant or cause to be issued a certificate
or certificates representing the number of Shares to be issued in respect of the
Restricted Stock Units, registered in the name of the Participant.



(b)
Withholding Requirements. As a condition to the settlement of Restricted Stock
Units, the Participant shall make such arrangements as the Committee may require
for the satisfaction of any Federal, state, local or foreign withholding tax
obligations that may arise in connection with such Restricted Stock Units.
Unless otherwise provided by the Committee, the Participant may elect to satisfy
such obligations in cash or by having the Company withhold a number of shares of
Common Stock having a value equal to such obligation.



(c)
Securities Laws Requirements. No shares of Common Stock will be issued or
transferred pursuant to this Agreement unless and until all then applicable
requirements imposed by Federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the shares of Common Stock may be listed, have been fully
met. As a condition precedent to the issuance of shares of Common Stock pursuant
to this Agreement, the Company may require the Participant to take any
reasonable action to meet such requirements. The Committee may impose such
conditions on any shares of Common Stock issuable pursuant to this Agreement as
it may deem advisable, including, without limitation, restrictions under the
Securities Act of 1933, as amended, under the requirements of any exchange upon
which such shares of the same class are then listed, and under any blue sky or
other securities laws applicable to such shares. The Committee may also require
the Participant to represent and warrant at the time of issuance or transfer
that the shares of Common Stock are being acquired only for investment purposes
and without any current intention to sell or distribute such shares.



(d)
Section 409A. Notwithstanding any other provision in the Plan, this Agreement,
or the Grant Award Notification letter, (i) any Restricted Stock Units that vest
due to the termination of the Executive's employment shall not be settled until
the Participant has incurred a “separation from service” with the Company or a
Subsidiary within the meaning of Section 409A of the Code, if prior settlement
would result in the imposition of additional tax under Code Section 409A and
(ii) if the Participant is a “specified employee” for purposes of Code
Section 409A on the date of such “separation from





--------------------------------------------------------------------------------



service,” then solely to the extent necessary to avoid of the imposition of
additional tax under Code Section 409A, settlement of any Restricted Stock Units
shall be made no earlier than (A) the first business day after the six (6) month
period directly following the date of such “separation from service” or (B) the
date of the Participant's death.


4.
Stockholder Rights/Dividends



Prior to settlement of the Restricted Stock Units, (a) the Participant shall
have no rights as a stockholder with respect to the Shares underlying the
Restricted Stock Units, and (b) the Participant shall not receive payment of, or
credit for, dividends or dividend equivalents with respect to the Shares
underlying the Restricted Stock Units.


5.
Adjustment of Shares



In the event of any change with respect to the outstanding shares of Common
Stock of the Company, the Restricted Stock Units may be adjusted in accordance
with Section 4.5 of the Plan.


6.
Miscellaneous Provisions



(a)
Non-transferability. No Restricted Stock Unit may be transferred, assigned,
pledged or hypothecated by the Participant during the Participant's lifetime,
whether by operation of law or otherwise, or be made subject to execution,
attachment or similar process, except (i) by beneficiary designation, will or
the laws of descent and distribution and (ii) in the case of a transfer by the
Participant to its affiliate with the prior written consent of the Committee in
its sole discretion.



(b)
No Right to Continued Employment. Nothing in this Agreement or the Plan shall
confer upon the Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Subsidiary employing or retaining the Participant) or of
the Participant, which rights are hereby expressly reserved by each, to
terminate his or her Service at any time and for any reason, with or without
Cause.



(c)
Transfer Restrictions. Any shares of Common Stock delivered hereunder shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which such
shares are listed, and any applicable Federal or state laws, and the Committee
may cause orders or designations to be placed upon the books and records of the
Company's transfer agent to make appropriate reference to such restrictions.



(d)
Notification. Any notification required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or within
three (3) days of deposit with the United States Postal Service, by registered
or certified mail, with postage and fees prepaid. A notice shall be addressed to
the Company at its principal executive office and to the Participant at the
address that he or she most recently provided to the Company.







--------------------------------------------------------------------------------



(e)
Entire Agreement. This Agreement and the Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof. They
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied) which relate to the subject matter
hereof.



(f)
Waiver. No waiver of any breach or condition of this Agreement shall be deemed
to be a waiver of any other or subsequent breach or condition whether of like or
different nature.



(g)
Restrictive Covenants. The Participant agrees and acknowledges that the
provisions of Section 2(c)(ii) of this Agreement are reasonable and appropriate
(including the remedies set forth therein) and hereby covenants to comply with
the requirements thereof.



(h)
Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant's assigns and the legal representatives,
heirs and legatees of the Participant's estate, whether or not any such person
shall have become a party to this Agreement and have agreed in writing to be
joined herein and be bound by the terms hereof.



(i)
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



(j)
Amendment. This Agreement shall not be amended unless such amendment is agreed
to in writing by both the Participant and the Company.



(k)
Choice of Law. This Agreement shall be governed by, and construed in accordance
with, the laws of Delaware, as such laws are applied to contracts entered into
and performed in such jurisdiction.



(l)
Signature in Counterparts. This Agreement may be signed in counterparts,
manually, or electronically, and each of which shall be an original, with the
same effect as if the signatures thereto and hereto were upon the same
instrument.



By accepting this Grant (as the Participant), I acknowledge and agree that this
award of Restricted Stock Units is granted under and governed by the terms of
the Susser Holdings Corporation 2013 Equity Incentive Plan, which is attached to
and made a part of this document. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail. By electronically
selecting the “Accept” button in connection with the Grant, I hereby agree to
the terms and conditions set forth in this Agreement and understand that my
acceptance shall act as my electronic signature to, and on, this Agreement, and
it is my intent that the same shall be binding upon me as if I had delivered a
copy of this Agreement to Susser Holdings, originally executed below by my own
hand, as of the date of said acceptance.






--------------------------------------------------------------------------------



PARTICIPANT
 
SUSSER HOLDINGS CORPORATION
 
 
 
[Via Electronic Signature]
By:
/s/ E.V. Bonner, Jr.
 
 
E.V. Bonner, Jr., Executive Vice President
 
 


 
 
 















